UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PATSY L. WINKLER,
Plaintiff-Appellant,

v.
                                                                         No. 96-2732
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Statesville.
H. Brent McKnight, Magistrate Judge.
(CA-95-27-MCK)

Argued: April 8, 1998

Decided: May 29, 1998

Before WILLIAMS, Circuit Judge, PHILLIPS, Senior Circuit Judge,
and G. ROSS ANDERSON, JR., United States District Judge
for the District of South Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

COUNSEL: Diane S. Griffin, LAW OFFICE OF DIANE S. GRIF-
FIN, P.C., Boone, North Carolina, for Appellant. Clifford Carson
Marshall, Jr., Assistant United States Attorney, Asheville, North Car-
olina, for Appellee. ON BRIEF: Mark T. Calloway, United States
Attorney, Asheville, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Patsy Winkler (Winkler) appeals from the magistrate judge's order.1
The magistrate affirmed the Commissioner's decision to deny Supple-
mental Security Income (SSI) to Ms. Winkler. Because substantial
evidence supports the Commissioner's decision, we affirm.

I.

Ms. Winkler filed an SSI application on January 13, 1993 due to
her alleged disability.2 The Commissioner denied her application for
disability. Her reconsideration of disability was also denied. The hear-
ing was conducted on December 14, 1993.

The ALJ, in a decision dated August 17, 1994, denied the claim.
The Appeals Council denied the request for review of the decision by
the ALJ and the decision became final. Having exhausted her admin-
istrative remedies, Ms. Winkler sought judicial review of the adverse
decision in federal court pursuant to 42 U.S.C.§§ 405 and 1383(c)(3).
Both parties filed motions for summary judgment. The United States
Magistrate granted the Commissioner's motion and denied Ms. Wink-
ler's motion. Ms. Winkler is before us on appeal of the decision of
the magistrate.

II.

We must uphold the Commissioner's decision in denying disability
_________________________________________________________________
1 The parties agreed to have a federal magistrate conduct the case pur-
suant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.
2 Previously, Ms. Winkler had filed SSI applications in 1989, 1990 and
1991. These applications were all denied and were not appealed past the
reconsideration stage.

                    2
so long as the decision is supported by substantial evidence and in
reaching the ultimate conclusions, the correct law was applied. 42
U.S.C. § 405(g) (West Supp. 1996); Hays v. Sullivan, 907 F.2d 1453,
1456 (4th Cir. 1990). Substantial evidence has been defined by our
Supreme Court as "such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion." Richardson v. Perales,
402 U.S. 389, 401 (1971). Substantial evidence "consists of more than
a mere scintilla of evidence but may be somewhat less than a prepon-
derance. If there is evidence to justify a refusal to direct a verdict
were the case before a jury, then there is `substantial evidence.'"
Hays, 907 F.2d at 1456 (quoting Laws v. Celebrezze, 368 F.2d 640,
642 (4th Cir. 1966)). We will not reweigh the evidence or substitute
our judgment for that of the Commissioner. Id.

III.

The ALJ concluded that Ms. Winkler suffered from a severe car-
diovascular impairment which precluded her from returning to her
previous relevant work as a housekeeper. However, her impairments
or a combination of her impairments did not equal a listed impair-
ment. Based on the medical evidence, the ALJ concluded that Ms.
Winkler retained the capacity to perform a full range of work at a
light level. Ms. Winkler contends that substantial evidence did not
support the findings by the ALJ.

Ms. Winkler asserts that the ALJ substituted his own medical
determination for that of the experts in either the medical or voca-
tional fields. Based on the record before us, there is substantial evi-
dence to uphold the ALJ's decision. The ALJ may not form his own
independent opinion on medical issues, however, he can choose to
give one experts opinion more weight than another. See McGee v.
Bowen, 647 F.Supp. 1238 (N.D. Ill. 1986). We hold that the ALJ
properly considered the applicable medical evidence. Further, we find
that substantial evidence supports the medical conclusions drawn
therefrom.

Next, Ms. Winkler contends that the ALJ did not conduct a proper
analysis of her pain. Also, she contends the ALJ used improper testi-
mony in discrediting her when he made his decision about pain.

                    3
The ALJ has the duty to evaluate pain and its effect in determining
one's ability to function. Foster v. Heckler, 780 F.2d 1125 (4th Cir.
1986). We find that the ALJ used the proper law and standards, under
Foster, when he conducted his analysis regarding assessment of pain
of Ms. Winkler. Id. The ALJ found evidence contrary to Ms. Wink-
ler's assertions. Evidence of her daily activities, her active role in
seeking new employment and her chest pains being controlled with
calcium channel blockers and nitroglycerin all support the ALJ's
decision in his analysis of pain. Further, this evidence was contrary
to Ms. Winkler's assertion of disability. We will not second guess the
ALJ's credibility determinations. Hays, 907 F.2d at 1456. Based on
the record, we find that the ALJ's decision is supported by substantial
evidence.

Lastly, Ms. Winkler argues that the ALJ misapplied the medical-
vocational guidelines in determining her disability. Ms. Winkler's
pain did not rise to a level that significantly limited her ability to per-
form light level work. This conclusion was supported by substantial
evidence. Accordingly, the ALJ properly applied the guidelines.

IV.

Because substantial evidence supports the ALJ's decision, we
affirm the magistrate judge's order.

AFFIRMED

                     4